Title: To James Madison from Thomas Jefferson, 21 June 1792
From: Jefferson, Thomas
To: Madison, James



No. 4.
Dear Sir
Philadelphia June 21. 1792.
Your No. 1. came to hand two days ago. When I inclosed you the papers of the last week I was too much hurried to write. I now therefore write earlier, & inclose only one of Fenno’s papers. The residue of the New York election was as follows



  
  Clinton
  Jay


  Albany
  444.
  1178


  Montgomy.
  306.
  424


  Herkimer.
  247.
  401


  Ontario.
     28.
     92


  Total.
  8,457.
  8,315


  difference
  
  142


The Otsego votes were rejected, about 1000. in number, of which Jay had about 850. say a majority of 700. so that he was really governor by a majority of 500. votes, according to his friends. The Clintonians again tell strange tales about these votes of Otsego. I inclose you two New York papers which will put you fully in possession of the whole affair (take care of them if you please, as they make part of a collection). It does not seem possible to defend Clinton as a just or disinterested man if he does not decline the office, of which there is no symptom; and I really apprehend that the cause of republicanism will suffer, and it’s votaries be thrown into schism by embarking it in support of this man, and for what? To draw over the Antifederalists, who are not numerous enough to be worth drawing over. I have lately seen a letter from ——— to ——— on receiving his appointment. He pleads guilty to the charge of indiscretion hitherto, and promises for the future the most measured circumspection, and in terms which mark him properly & gratefully impressed with the counsel which had been given him pretty strongly as you know. I have made out my table; but instead of settling the proportion of the debt of each country to it’s population, I have done it to it’s revenue. It is as follows.


Date
Country
Public debt
Annual revenue
Proportion of debt to revenue
Authority



U. S. of Amer.






1786.
Gr. Britain
£ sterl. 239,154,879
£ sterl. 15,000,000
16:1
Zimmerm. 224.


1785.
France
livres 3,400,000,000
livres 430,000,000
8:1
265.


1772.
Sweden
silver dollrs. 60,000,000
11,089,122
5.4:1
59.



Austria.
florins. 200,000,000
florins 95,000,000
2.1:1
157



1765.
Russia.
rubles 40,000,000
rubles 20,000,000
2:1
40


1774.
Portugal
£ sterl. 3,675,381
£ sterl. 1,800,000
2:1
336


1785.
Spain
piastres 152,000,000
piastres 100,000,000
1.5:1
317


1769
Denmark
dollars 1,400,000
dollars 6,272,000
0.22:1
79.



Prussia.
*
dollars. 21,000,000

143.

I have not yet examined into the debt of the U. S. but I suppose it to be about 20. years revenue, and consequently that tho the youngest nation in the world we are the most indebted nation also. I did not go into the debts & revenues of the United Netherlands, because they are so jumbled between General & provincial, & because a great deal of their debt, is made by borrowing at low interest & lending it at high, & consequently not only this part is to be struck off from the amount of their debt, but so much of the residue of it also as has it’s interest paid by this means. Brandt, the famous Indian is arrived here; he dined with the P. yesterday, will dine with Knox to-day, Hammond on Sunday, the Presidt. on Monday &c. Adieu my dear Sir. Your’s affectionately
Th: Jefferson
